DETAILED ACTION
Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-30, drawn to a system, classified in G09B5/02.
II. Claims 31-40, drawn to a system, classified in G09B5/02.
The inventions are independent or distinct, each from the other because:
Inventions I and II are directed to related systems. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have a materially different design, mode of operation, function, or effect because certain significant limitations in one of the group find no counterpart in the other group(s) and vice versa. The independent claim in invention I does not require a certain significant limitation of a gamification engine coupled to the content database, the gamification engine for producing a gamified text interface; an event history database coupled to the gamification engine for storing event history data; an intelligence database coupled to the gamification engine for storing intelligence data; and machine learning program code for: calling a machine learning algorithm;  75comparing the diagnostic data to at least one of the event history data, the text data, or the intelligence data via the machine learning algorithm; determining, based on the comparison, at least one diagnostic association between the diagnostic data and the at least one of the event history data, the text data, the content data, the intelligence data, or external data from a remote database; and modifying the diagnostic database based on the diagnostic association, as found in the independent claim of invention II. In addition, the independent claim in invention II does not require a certain significant limitation of a gamification engine coupled to the content database, the gamification engine for producing a gamified text; and machine learning program code for: querying the diagnostic database to obtain the diagnostic data; comparing the text data to the diagnostic data; and generating at least one diagnostic result based on the comparison, as found in the independent claim of invention I. In other words, the related (method or product/device) inventions would not have been obvious over relative to each other (i.e., they are not obvious variants) within the meaning of 35 .  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.
Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply: Examination of both inventions identified above would place an undue search burden on the Examiner based on divergent subject matter which would require different search strategies including a different combination of keywords.  Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.  A telephone call was made to Matthew Vella on 5/27/21 to request an oral election to the above restriction requirement, but did not result in an election being made.  Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JAMES B HULL whose telephone number is (571)272-0996.  The examiner can normally be reached on MONDAY-FRIDAY, 9AM-5PM (MST).  Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Xuan Thai can be reached on (571) 272-7147.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.  Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/JAMES B HULL/Primary Examiner, Art Unit 3715